97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thurman Wayne ARMON, Appellant,v.Roy A. BERRY;  T. Smitherman, Judge, Appellees.
No. 96-1682.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 30, 1996.Filed Sept. 13, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.

PER CURIAM

1
Thurman Wayne Armon brought a 42 U.S.C. § 1983 action claiming that a probate judge and an estate administrator were engaged in a conspiracy to violate his constitutional rights.  Finding that Armon was seeking intervention in ongoing state probate court proceedings, the district court stayed the section 1983 action, and ordered Armon to file a copy of any final order of the probate court within ten days of its entry or face summary dismissal of his action.  Armon moved for reconsideration, asserting--without documentation--that the probate proceedings were final before he filed this suit.  The district court then determined that Armon had failed to comply with its order, denied the motion to reconsider, and summarily dismissed the complaint with prejudice.  Armon appeals.


2
The district court did not abuse its discretion by dismissing Armon's complaint for noncompliance with its order.   See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995).  We do not believe dismissal with prejudice was warranted, however.   See Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir.1986) (severe sanction of dismissal with prejudice is warranted if plaintiff engaged in "a course of intentional delay or contumacious conduct").


3
Accordingly, we affirm the dismissal, vacate the judgment, and remand for entry of a judgment of dismissal without prejudice.   See Clayton v. White Hall School Dist., 778 F.2d 457, 460 (8th Cir.1985).  We deny Armon's motion for appointment of counsel on appeal.